This is an appeal by an employer and its insurance carrier from an awárd in favor of claimant. The claimant was employed as a sign carrier by the employer which operated a shoe repair and tailoring business in a store located in the city of Hew York. Claimant’s duties consisted of walking on the public sidewalk in the vicinity of thé employer’s store with a heavy overhead display sign strapped on his back advertising his employer’s business. It was the custom of claimant, with the consent of his employer, to go for coffee each morning. In doing this he carried the employer’s sign to an open-air restaurant directly iicross the street. On April 29, 1943, while on the sidewalk in front of his employer’s premises and while about to go to the restaurant, he slipped and sus*801tained the injuries in question. The sole question presented is whether the injuries suffered by claimant arose out of and in the course of his employment. The State Industrial Board found the claimant was in the course of his employment. The evidence sustains the award. Award affirmed, with costs to the State Industrial Board. All concur.